Per Curiam:
Upon the argument of this appeal the plaintiff stipulated in open court that he would waive the right to recover upon a quantum meruit, and rest his right to recover solely'upon the express contract alleged in the complaint. Upon this stipulation the order will be affirmed, without costs, the stipulation to be incorporated in the order to be entered hereon, which is to be settled on notice. Present — Ingraham, McLaughlin, Clarke, Houghton and Lambert, JJ. Order affirmed, without costs, on conditions stated in opinion. Settle order on notice. ■